Citation Nr: 0713612	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for Hepatitis C, claimed as 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from November 1970 to November 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the benefits sought on appeal.  In a decision 
issued in November 2006, the Board denied the benefits sought 
on appeal; specifically, entitlement to service connection 
for Hepatitis C, claimed as due to Agent Orange exposure.  


FINDINGS OF FACT

The Board's November 8, 2006, decision denying service 
connection for Hepatitis C, claimed as due to Agent Orange 
exposure, was issued without affording the veteran a hearing 
that he had requested prior to the issuance of that decision. 

CONCLUSION OF LAW

Vacatur of the Board's November 8, 2006 decision on the issue 
of entitlement to service connection for Hepatitis C, claimed 
as due to Agent Orange exposure, is warranted.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.904 (2006).


VACATUR

In November 2004, the veteran requested a Regional Office 
hearing.  The record reflects that the veteran was notified 
of the hearing in correspondence from the RO dated on 
February 11, 2005.  The veteran was notified that his 
requested hearing was scheduled for March 8, 2005, at the 
Muskogee, Oklahoma VA RO.  The correspondence was sent to the 
veteran at an address on [redacted], Oklahoma.  

The veteran did not appear for the hearing which was 
scheduled in March 2005 and the Board subsequently issued a 
decision on the merits of the claim in November 2006.

In a statement received from the veteran in December 2006, he 
indicated that he had never received notice of the hearing 
scheduled for March 2005, indicating that he had never lived 
on [redacted].  The Board observes that the veteran's 
proper address of record was used to issue the Board's 
November 2006 decision and that, indeed, his address of 
record for VA purposes was not on [redacted].  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion, 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  In March 2007, the veteran's 
representative filed a Motion to Vacate the Board's November 
2006 decision on the basis that the veteran was not afforded 
due process, as he was not provided with his requested RO 
hearing because he did not receive notice of the requested 
hearing at his address of record.  His representative 
indicated that the veteran still wished to have a formal 
hearing prior to the adjudication of his claim on the merits.  
The representative requested that after vacating the Board's 
November 2006 decision, the case then be remanded in 
accordance with the veteran's hearing request.  Pertinent 
regulations provide that a hearing on appeal will be granted 
if the appellant expresses a desire to appear in person.  38 
C.F.R. § 20.700(a) (2006).

In essence, the record clearly establishes that the veteran 
never received notification of the requested hearing as it 
was sent to an incorrect address, through no fault of the 
veteran.  A claimant has the right to a hearing before the 
Board, and the veteran has provided sufficient proof that his 
failure to attend the hearing scheduled for March 2005 was 
based upon good cause and was not his fault.  38 C.F.R. 
§ 20.700 (2006).

The Board finds that the November 2006 decision was issued 
without providing the veteran the benefit of the hearing that 
he had requested.  Therefore, the veteran was denied due 
process of law and that decision must be vacated.  38 C.F.R. 
§§ 20.700(a), 20.904 (2006).  In a decision rendered in April 
2007, the undersigned Veterans Law Judge granted the Motion 
to Vacate and indicated that, following further development 
of the case (to include remanding the case for the requesting 
hearing), a new decision would be entered.

Accordingly, in order to prevent any prejudice to the 
veteran, herein the Board vacates the November 2006 decision 
with regard to the issue of entitlement to service connection 
for Hepatitis C, claimed as due to Agent Orange exposure.  As 
also requested by the veteran and his representative, under a 
separate cover, the Board will remand the case in order to 
schedule a hearing as was requested by the veteran.  


ORDER

The Board's November 2006 decision, denying entitlement to 
service connection for Hepatitis C, claimed as due to Agent 
Orange exposure, is vacated.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


